THE COURT.
The application of the appellants for ■ an order of this court fixing the amount for which the appellants shall give an undertaking on appeal, under sections 943 and 945 of the Code of Civil Procedure, is denied. The judgment appealed from directed the delivery of both real and personal property. In such cases the above-named sections require the judge of the court from which the appeal is taken to fix the amount of the undertaking to be given to obtain the statutory stay of proceedings on that part of the judgment. The supreme court has no jurisdiction to fix the amount for such undertaking. If the judge of the court below refuses to perform his plain statutory duty in this respect, the remedy of the appellant is to apply to this court for a writ of mandate to compel him to do so.